DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 7/6/2022.
Claim 2 is canceled. Claims 18-19 are newly added.
Response to Arguments
Applicant’s arguments, see Remarks on page 10, filed 7/6/2022, with respect to 35 USC 102(a)(1) have been fully considered and are persuasive. The rejection has been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record US 7,315,621 discloses digital watermark-embedding apparatus/method operable to embed a digital watermark into a target image subject to digital watermark embedment in an entered video signal, including a digital watermark-embedding unit operable to embed the digital watermark into the target image with reference to a different image located at a position earlier, with respect to a time axis, than the target image. An output signal of video having the digital watermarks embedded therein is produced. The digital watermarks are embedded into the target image with reference to another image located at a position earlier in time than the target image. Such digital watermark embedment suppresses a delay in output of an output image with reference to an input image.
However, the cited art of record fails to teach, suggest or disclose the limitation/feature of “acquiring a first target image to be embedded with first information and to-be-embedded information; acquiring, using the first target image, a second target image corresponding to the first target image, wherein the second target image corresponds to an image including low-luminance pixels in the first target image, the low-luminance pixels being pixels in the first target image having a luminance no higher than a luminance threshold value; value, and wherein the acquiring of the second target image corresponding to the first target image comprises: acquiring a luminance information image including pixel luminance information and corresponding to the first target image; discarding pixels having a luminance higher than the luminance threshold value in the luminance information image to obtain a low-luminance information image corresponding to the luminance information image; and acquiring the second target image corresponding to the first target image based on the first target image and the low-luminance information image; selecting candidate image areas from the second target image; determining a target embedding position for the to-be-embedded information in the first target image based on the candidate image areas; and embedding the to-be-embedded information in the target embedding position in the first target image”, recited in claims 1 and corresponding limitation/feature in independent claims 10, 13m 14m 15m 16m 17; additional limitation/feature of “the low-luminance pixels being pixels in the first target image having a luminance no higher than a luminance threshold value; select candidate image areas from the second target image; determine a target embedding position for the to-be-embedded information in the first target image based on the candidate image areas, wherein the determining of the target embedding position for the to-be-embedded information in the first target image comprises to: calculate sums of edge values in the candidate image areas to obtain edge value sums corresponding to the candidate image areas; and determine the target embedding position for the to-be-embedded information in the first target image based on the edge value sums corresponding to the candidate image areas; and embed the to-be-embedded information in the target embedding position in the first target image”, in claims 18 and 19. Dependent claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669